                                                                  ·rsoc so\Y
                                                                   DOCl \lE\T
UNITED STATES DISTRICT COURT
                                                                   ELEt 'TRO\ICALL Y FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                   DOC:::
                                                                          --------
                                                                   DA Tl t ILED: __'l_/_t_o_/2-_C_
ROMAN KAINZ,

                              Plaintiff,
                                                          Case No. 1: 19-cv-02499 (LLS)
                        vs.
                                                          M di I C.QM ORDER
                                                          WITHDRAW AL OF COUNSEL
BRUCE T. BERNSTEIN, et al.

                               Defendants.



         Upon the accompanying declaration of Jaime D. Sneider, dated February 14,

2020;

         IT IS HEREBY ORDERED that Jaime D. Sneider hereby withdraws as counsel

for Defendant Andrew D. Perlman and shall be removed from the Case Management/

Electronic Case Files (CM/ECF) notification list in the above-captioned matter. Boies

Schiller Flexner LLP will continue to represent Mr. Perlman in this proceeding.




Dated:

                                 United States District Judge
